UROSMAN, Judge
(concurring) :
I concur with Judge Latimer.
Although this case involves a highly unusual situation, I have reached the conclusion that - the evi- dence is sufficient to show that the accused was in fact serving as a “sentinel or look-out” within the broad scope of Article 113. A sentinel is “a soldier set to guard an army, camp, etc., from surprise.” Webster’s New Collegiate Dictionary (2d ed). The accused was assigned to .a specific foxhole for this very purpose — that is, to protect his Marine organization from surprise by Communist troops. He was posted on the main line of resistance, and his assignment was prompted by reports that suspicious circumstances had been observed.
The fact that a “100% alert” had been declared — with the result that all members of the accused’s squad had been ordered to man designated foxholes and guard against such an attack — is of no aid to him. I can discern no substantial reason, either in law, logic, or policy, why every member of a unit may not at one time lawfully be posted as a sentinel. For example, would there be doubt that each soldier of a military police company was functioning as a sentinel if — during an emergency — all were assigned, say, to guard the approaches to a camp?
It is obvious that, although the accused was posted to a solitary foxhole along the main line of resistance in Korea, his was not the isolated outpost with which the sentinel or lookout is frequently associated in the public mind. However, the plain and basic purpose of Article 113 — and its predecessor statutory provisions — was to enforce an especially high standard of care on the part of those entrusted with guarding the safety of a unit.
In a combat situation like the present one, where the survival of all depends on the alertness of each person detailed to guard against the enemy’s approach, this legislative purpose clearly demands that Seeser be treated as a sentinel. It would be ridiculous, I think, to conclude that Congress meant that a sentry guarding prisoners of war, or a minor installation hundreds of miles to the rear, be punishable by death for the dereliction in suit, and yet intended to exclude from coverage under Article 113 one occupying Seeser’s critical position here. In this connection, it is perhaps significant that neither during the first trial of this case, nor at the rehearing, was it contended in any sort of direct or indirect manner that the accused was not in very truth a sentinel or lookout.
The author of the principal opinion has suggested that we might have affirmed the present findings and sentence as importing guilt under Article 99 of the Uniform Code. While I am not as sure as he that this is so, the matter requires no comment in this memorandum. His remarks in this regard *476are dicta, I am sure, and I see no point in speculating with respect to the number of statutory prohibitions the accused’s conduct may have violated.